EXHIBIT 10.4


LOCK-UP AGREEMENT


______________, 2007


Ladies and Gentlemen:


The undersigned is a director, executive officer or beneficial owner of shares
of capital stock, or securities convertible into or exercisable or exchangeable
for the capital stock (each, a “Company Security”) of Trans-Pharma Corporation,
a Nevada corporation (the “Company”). The undersigned understands that the
Company will merge with a wholly-owned subsidiary of Transdel Pharmaceuticals,
Inc., a publicly traded Delaware company (“Parent”), concurrently with a private
placement by Parent of up to $5,000,000 of units (the “Units”) of the Parent,
with each Unit consisting of 50,000 shares of common stock of Parent and a
detachable transferable warrant to purchase 12,500 shares of common stock of
Parent at a cash exercise price of $4.00 per share and cashless exercise price
of $5.00 per share (the “Funding Transaction”). The undersigned understands that
the Company, Parent and the investors in the Funding Transaction will proceed
with the Funding Transaction in reliance on this Letter Agreement.


1. In recognition of the benefit that the Funding Transaction will confer upon
the undersigned, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees, for the
benefit of the Company, Parent, and each investor in the Funding Transaction,
that, during the period beginning on the closing of the Funding Transaction (the
“Closing Date”) and ending eighteen (18) months after such date (the “Lockup
Period”), the undersigned will not, without the prior written consent of persons
holding a majority of the Units at such time (the “Majority Investors”),
directly or indirectly, (i) offer, sell, offer to sell, contract to sell, hedge,
pledge, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase or sell (or announce any
offer, sale, offer of sale, contract of sale, hedge, pledge, sale of any option
or contract to purchase, purchase of any option or contract of sale, grant of
any option, right or warrant to purchase or other sale or disposition), or
otherwise transfer or dispose of (or enter into any transaction or device that
is designed to, or could be expected to, result in the disposition by any person
at any time in the future), any securities of the Parent into or for which a
Company Security may be converted, exercised or exchanged, whether by operation
of law, merger or otherwise (each, a “Parent Security”), beneficially owned,
within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), by the undersigned on the date hereof or hereafter
acquired or (ii) enter into any swap or other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of any Parent Security, whether any such swap or transaction
described in clause (i) or (ii) above is to be settled by delivery of any Parent
Security (each of the foregoing, a “Prohibited Sale”).


--------------------------------------------------------------------------------



2. Notwithstanding the foregoing, the undersigned shall be permitted from time
to time during the Lockup Period, without the prior written consent of any
investor in the Funding Transaction, (i) to engage in transactions in connection
with the undersigned’s participation in Parent’s stock option plans, (ii) to
transfer all or any part of any Parent Security to any family member, for estate
planning purposes, or to an affiliate thereof (as such term is defined in Rule
405 under the Securities Exchange Act of 1934, as amended), provided that such
transferee agrees in writing with Parent to be bound hereby or (iii) to
participate in any transaction in which holders of the common stock of Parent
participate or have the opportunity to participate pro rata, including, without
limitation, an underwritten offering of common stock, a merger, consolidation or
binding share exchange involving Parent, a disposition of Parent’s common stock
in connection with the exercise of any rights, warrants or other securities
distributed to Parent’s stockholders, or a tender or exchange offer for the
common stock, and no transaction contemplated by the foregoing clauses (i), (ii)
or (iii) shall be deemed a Prohibited Sale for purposes of this Letter
Agreement.


3. This Letter Agreement shall be governed by and construed in accordance with
the laws of the Delaware.


4. This Letter Agreement will become a binding agreement among the undersigned
as of the Closing Date. In the event that no closing of the Funding Transaction
occurs, this Letter Agreement shall be null and void. This Letter Agreement (and
the agreements reflected herein) may be terminated by the mutual agreement of
Parent, the Majority Investors, and the undersigned, and if not sooner
terminated, will terminate upon the expiration date of the Lockup Period. This
Letter Agreement may be duly executed by facsimile and in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to constitute one and the same instrument. Signature
pages from separate identical counterparts may be combined with the same effect
as if the parties signing such signature page had signed the same counterpart.
This Letter Agreement may be modified or waived only by a separate writing
signed by each of the parties hereto expressly so modifying or waiving such
agreement.


Very truly yours,
 
Print Name:

 
Address: ______________________________________
Number of shares of Common Stock owned: ____________
Certificate Numbers: ______________________________
 
2

--------------------------------------------------------------------------------



Accepted and Agreed to:


TRANSDEL PHARMACEUTICALS, INC.
   
By:
   
Name:
 
Title:

 

--------------------------------------------------------------------------------


 